Citation Nr: 0332385	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of allergic sinusitis with rhinitis, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
allergic sinusitis with rhinitis with a noncompensable 
evaluation. 


FINDING OF FACT

Allergic sinusitis with rhinitis is characterized by three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain.  There is doubt as to 
the existence of a polyp.


CONCLUSION OF LAW

Allergic sinusitis with rhinitis is 30 percent disabling.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6513-6522 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the May 2000 rating decision and in the March 2002 statement 
of the case, the RO provided the veteran with the rating 
criteria for maxillary chronic sinusitis, Diagnostic Code 
6513, and for allergic or vasomotor rhinitis, Diagnostic Code 
6522.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a January 2002 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA treatment records 
identified by the veteran.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a March 1999 VA examination report, the veteran indicated 
that he had seasonal hay fever with some postnasal green to 
yellow drainage and allergic sinusitis.  Examination of the 
nose showed edematous bullous turbinates, inferior 
bilaterally, with 50 percent obstruction.  The examiner 
entered a diagnosis of chronic allergenic sinusitis/rhinitis.

In an October 1999 VA x-ray report of the sinuses, the 
examiner entered an impression of a curvilinear filling 
defect in the left maxillary antrum which might represent a 
polypoid filling defect.  There was also hazy density 
superior to this filling defect.  She noted that the findings 
were compatible with sinusitis and a possible polyp.  The 
examiner also entered an impression of slightly hazy frontal 
sinuses which might represent mucoperiosteal thickening.  She 
noted that the ethmoid air cells were not sharply delineated.  
Finally, she noted that the sphenoid sinus appeared clear, 
and if clinically indicated, a CT evaluation would be helpful 
for better definition.

In a November 1999 addendum to the March 1999 VA examination 
report, the examiner clarified the diagnosis of chronic 
allergic sinusitis and rhinitis.  He noted that the sinus x-
rays showed culvilinear filling defect in the left maxillary 
antrum representing a polypoid filling defect and hazy 
frontal sinuses representing mucoperiosteal thickening.  The 
examiner noted that this diagnosis was linked to the 
veteran's military service, as evidenced by his multiple 
visits to military medical treatment facilities.

In a September 2000 VA outpatient treatment report, the 
veteran complained of some allergy symptoms, with itchy and 
watery eyes, and itchy nose and ears.  Upon objective 
examination, the examiner noted that the veteran was negative 
for rhinorrhea and congestion.  The examiner prescribed an 
antihistamine for allergy symptoms.

An October 2000 VA outpatient treatment report noted that the 
veteran complained of sinus congestion and pressure, with an 
occasional headache.  Upon objective examination, the 
examiner noted an increase in maxillary sinus pain and 
pressure.  He noted that the nose was patent bilaterally.  
The impression was maxillary sinusitis.  

In a November 2000 VA outpatient treatment report, the 
veteran complained of an on-going cough post treatment for 
maxillary sinusitis.  He complained of nasal congestion, 
sneezing, and a dry, hacking cough.  Objective examination of 
the nose revealed bilateral turbinates erythemic, moderately 
swollen, with a moderate amount of clear drainage.  The 
assessment was postnasal drip and the examiner prescribed a 
nasal spray.

In a December 2000 VA outpatient treatment report, the 
veteran complained of a continuing cough.  Upon objective 
examination of the nose, the examiner noted that the nares 
were erythemic and moderately swollen, with slight clear 
drainage.  There was no tenderness on palpation of the 
maxillary or frontal sinus.  The assessment was upper 
respiratory infection with a lingering cough, and the 
examiner prescribed a 5-day regimen of Azithromycin.

In a January 2001 VA outpatient treatment report, the veteran 
complained of sinus congestion and drainage.  He noted that 
he had a CT scan of the sinuses at a VA facility.  The 
assessment was chronic cough and postnasal drip.

In a March 2001 VA outpatient treatment report, the veteran 
complained of a chronic cough.  He reported a history of 
chronic irritative versus allergic rhinitis and sinusitis.  
He reported that this condition had been treated through the 
years with first-generation antihistamines, Claritin, and 
that he was currently taking Allegra.  He noted an episode of 
upper respiratory tract infection in October 2000, which was 
treated with antibiotics with improvement in the cough that 
had been productive at that time.  He complained of no sputum 
production.  He complained of some postnasal drip; there was 
no purulence to this drainage.  The examiner noted current 
medications of Allegra and Nasonex.  Upon objective 
examination, the examiner noted boggy nares without any 
evidence of polyps.  There was no posterior cobblestoning.  
The examiner entered an assessment, stating that the veteran 
had evidence of chronic cough, which was most likely post 
infectious in nature.  The examiner added that the veteran 
did have components of an irritative versus allergic rhinitis 
and sinusitis, and that use of a beta agonist had resulted 
only in side effects for the veteran.  The plan was to 
discontinue Allegra and to use chlorpheniramine for cough and 
allergy, and to continue use of a nasal steroid.

In a March 2001 statement, the veteran noted that his sinus 
problem was chronic and that he had been treated for it over 
a long period of time, including with antibiotics.  He stated 
that he was treated for a sinus infection in October 2000, 
November 2000, and December 2000.  He stated that he was also 
seen twice in September for the sinus problems.

In an April 2001 VA outpatient treatment report, the veteran 
was seen for a follow-up for his chronic cough.  He was noted 
to have chronic chough with allergic features over the past 
several years.  It was noted that he had been treated with a 
nasal steroid and older-generation antihistamines.  Upon 
objective examination, the examiner noted that the nares 
appeared within normal limits.  The assessment was mild 
airflow obstruction and chronic cough.  

In an August 2001 VA outpatient treatment report, it was 
noted that the veteran's cough was most likely multifactorial 
in etiology, evidence clinically of sinus irritation.  The 
examiner noted that the veteran had persistent rhinitis, with 
apparent improvement with "CTN," but untoward side effects.  
Upon objective examination, the examiner noted that the nares 
and sinuses were normal, and there was a clear oropharynx.  
The examiner entered an impression of chronic cough, with 
sinus and asthma features, and noted that he had not fully 
excluded gastroesophageal reflux disease.  The examiner 
stated that they would direct therapy towards the sinuses, as 
these appeared to be the most prominent, along with 
maintaining inhaled corticosteroid, given mild airflow 
limitation.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the General Rating Formula for Sinusitis, chronic 
maxillary sinusitis detected by x-ray only warrants a 
noncompensable disability evaluation; one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent disability 
evaluation; three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent disability evaluation; following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries warrants a 50 percent disability evaluation.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).  

Allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
side or complete obstruction on one side warrants a 10 
percent disability evaluation.  Allergic or vasomotor 
rhinitis with polyps warrants a 30 percent disability 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




IV.  Analysis

The Board finds that the evidence supports a 30 percent 
disability evaluation for allergic sinusitis with rhinitis.

The veteran currently has a noncompensable rating for 
allergic sinusitis with rhinitis.  In order to warrant a 10 
percent disability evaluation, the minimum compensable 
evaluation under the General Rating Formula for Sinusitis, 
there must be one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).  The veteran was seen for sinusitis several 
times, as documented in the March 1999 VA examination report, 
and the September 2000, October 2000, November 2000, December 
2000, January 2001, March 2001, April 2001, and August 2001 
outpatient treatment reports.  In the October 2000 outpatient 
treatment report, the veteran reported having an occasional 
headache.  In the December 2000 outpatient treatment report, 
the veteran was prescribed a 5-day regimen of antibiotics.  
In the March 2001 outpatient treatment report, the examiner 
noted that there was no purulence to the postnasal drainage.  
There were no incapacitating episodes or prolonged antibiotic 
treatment.  

The veteran clearly has some chronic disability from 
sinusitis/rhinitis, as asserted by the veteran and as shown 
by the treatment reports.  Under VA regulations, if there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2003).  This is such a 
case.  

Regarding allergic rhinitis and the presence of polyps, there 
is a conflict in the evidence.  The Rating Schedule provides 
a 30 percent evaluation for allergic rhinitis if there are 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).  In 
1999, an x-ray report was initially interpreted as showing a 
defect in the left maxillary antrum that "may" have 
represented a polypoid defect.  The findings were compatible 
with a possible polyp.  In November 1999, the report was 
reinterpreted as a polypoid defect; rather than using "may" 
or "possible," the opinion was unequivocal.

Thereafter another examiner stated that there were no polyps.  
However, there is no indication that there were x-rays and no 
indication that the maxillary antrum was examined.  Based 
upon the other evidence of record, including frequent 
treatment, discharge, x-ray findings of the sinuses, and the 
report of 50 percent obstruction, the Board concludes that 
the more probative evidence establishes that the veteran has 
a polyp and that the overall impairment is more consistent 
with a 30 percent evaluation.  38 C.F.R. § 4.7 (2003).  A 30 
percent evaluation is the maximum evaluation under Diagnostic 
Code 6522.  

The Board also notes that a higher evaluation under 
Diagnostic Code 6513 is not warranted because evidence of 
chronic maxillary sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, is not of record.  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2003).  In this case, there is no evidence of 
radical surgery, osteomyelitis, or repeated surgeries.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for allergic sinusitis with rhinitis, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the December 1999 rating decision and 
the September 2000 statement of the case, found that the 
evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to a 30 percent disability evaluation for 
allergic sinusitis with rhinitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



